
	
		II
		110th CONGRESS
		1st Session
		S. 1108
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Smith (for himself,
			 Mr. Bingaman, Ms. Snowe, Mrs.
			 Lincoln, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide a special enrollment period for individuals who qualify for an
		  income-related subsidy under the Medicare prescription drug program and to
		  provide funding for the conduct of outreach and education with respect to the
		  premium and cost-sharing subsidies under such program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Part D Outreach and
			 Enrollment Enhancement Act of 2007.
		2.Special
			 enrollment period for individuals eligible for an income-related
			 subsidy
			(a)Special
			 enrollment periodSection 1860D–1(b)(3) of the Social Security
			 Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following
			 new subparagraph:
				
					(F)Eligibility for
				low-income subsidy
						(i)In
				generalSubject to clause (iii), in the case of an applicable
				individual (as defined in clause (ii)).
						(ii)Applicable
				individual definedFor purposes of this subparagraph, the term
				applicable individual means a part D eligible individual who is
				determined to be a subsidy-eligible individual (as defined in section
				1860D–14(a)(3)), including such an individual who was enrolled in a
				prescription drug plan or an MA–PD plan on the date of such
				determination.
						(iii)Timing of
				special enrollment periodThe special enrollment period
				established under this subparagraph shall be for a 90-day period beginning on
				the date the applicable individual receives notification of such
				determination.
						.
			(b)Enrollment
			 process for subsidy-eligible individuals eligible for special enrollment
			 periodSection 1860D–1(b)(1) is amended by adding at the end the
			 following new subparagraph:
				
					(D)Special rule
				for subsidy-eligible individuals eligible for special enrollment
				periodThe process established under subparagraph (A) shall
				include, in the case of an applicable individual (as defined in clause (ii) of
				paragraph (3)(F)) the following:
						(i)Facilitated
				enrollmentDuring the 90-day period described in clause (iii) of
				such paragraph, a process for the facilitated enrollment of the individual in
				the prescription drug plan or MA–PD plan that is most appropriate for such
				individual (as determined by the Secretary). At the end of such 90-day period,
				the individual shall be enrolled in such plan unless the individual declines
				enrollment in the plan or in the program under this part, or chooses to enroll
				in another plan selected by the individual prior to the end of such 90-day
				period.
						(ii)One-time
				change of enrollmentThe opportunity to change enrollment with a
				prescription drug plan or an MA–PD plan not less than once during a plan year.
				Nothing in the previous sentence shall limit the ability of a part D eligible
				individual who is a full-benefit dual eligible individual (as defined in
				section 1935(c)(6)) to change enrollment under subparagraph
				(C)
						.
			(c)Waiver of late
			 enrollment penaltySection 1860D–13(b) of the Social Security Act
			 (42 U.S.C. 1395w–113(b)) is amended by adding at the end the following new
			 paragraph:
				
					(8)Waiver of
				penalty for subsidy-eligible individualsIn no case shall a part
				D eligible individual who is determined to be a subsidy-eligible individual (as
				defined in section 1860D–14(a)(3)) be subject to an increase in the monthly
				beneficiary premium established under subsection
				(a).
					.
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
			3.Outreach and
			 education for premium and cost-sharing subsidies under part D
			(a)Additional
			 funding for outreach and assistance
				(1)State health
			 insurance assistance programsThere are authorized to be
			 appropriated for each of fiscal years 2008, 2009, 2010, and 2011, an amount
			 equal to $1 multiplied by the total number of individuals entitled to benefits,
			 or enrolled, under part A of title XVIII of the Social Security Act, or
			 enrolled under part B of such title during the fiscal year (as determined by
			 the Secretary of Health and Human Services, based on the most recent available
			 data before the beginning of the fiscal year) to be used to provide additional
			 grants to State Health Insurance Assistance Programs (SHIPs) to conduct
			 outreach and education related to the Medicare program under such title.
				(2)National center
			 on senior benefits outreach and enrollment
					(A)In
			 generalThere are appropriated $4,000,000 to the National Center
			 on Senior Benefits Outreach and Enrollment established under section
			 202(a)(20)(B) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)(20)(B)) to
			 be used to provide outreach and enrollment assistance with respect to premium
			 and cost-sharing subsidies under the Medicare prescription drug program under
			 part D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et
			 seq.).
					(B)CoordinationThe
			 National Center on Senior Benefits Outreach and Enrollment shall coordinate
			 outreach and enrollment assistance conducted under subparagraph (A) with
			 activities conducted by State Health Insurance Assistance Programs (SHIPs) and
			 other appropriate entities that conduct outreach and education related to such
			 premium and cost-sharing subsidies.
					(b)Encouraging
			 states to direct subsidy-eligible individuals to organizations providing
			 assistance
				(1)In
			 generalThe Secretary of Health and Human Services shall
			 encourage States to direct applicable individuals to appropriate organizations
			 and entities that provide assistance with respect to—
					(A)applying for
			 premium and cost-sharing subsidies under section 1860D–14 of the Social
			 Security Act (42 U.S.C. 1395w–114); and
					(B)enrolling in a
			 prescription drug plan or an MA–PD plan under part D of title XVIII of the
			 Social Security Act (42 U.S.C. 1395w–101 et seq.).
					(2)Applicable
			 individuals definedIn this subsection, the term
			 applicable individual means an individual the State believes to
			 be, or determines to be, eligible for premium and cost-sharing subsidies under
			 section 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114).
				4.Screening by
			 commissioner of social security for eligibility under medicare savings
			 programs
			(a)In
			 generalSection 1860D–14(a)(3)(B)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(3)(B)(i)) is amended by inserting after the first
			 sentence the following: As part of making an eligibility determination
			 under the preceding sentence for an individual, the Commissioner shall screen
			 for the individual’s eligibility for medical assistance for any medicare
			 cost-sharing described in section 1905(p)(3) and, if the screening indicates
			 the individual is likely eligible for any such medicare cost-sharing, transmit
			 the pertinent information to the appropriate State Medicaid agency for the
			 determination of eligibility and enrollment of the individual for such medicare
			 cost-sharing under the State plan (or under a waiver of such
			 plan)..
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of enactment of this Act.
			5.Administration
			 on Aging study and report on screening processes used by government needs-based
			 programs
			(a)Study
				(1)In
			 generalThe Assistant Secretary of the Administration on Aging
			 (in this section referred to as the Assistant Secretary) shall
			 conduct a comprehensive study of screening processes used by government
			 needs-based programs.
				(2)Matters
			 studiedIn conducting the study under paragraph (1), the
			 Assistant Secretary shall—
					(A)assess any
			 duplications of effort under existing screening processes used by government
			 needs-based programs;
					(B)determine the
			 feasibility of creating a uniform screening process for such needs-based
			 programs;
					(C)determine how the
			 Federal government, State governments, and community-based organizations can
			 better coordinate existing screening processes in order to facilitate the
			 enrollment of seniors into need-based programs;
					(D)include a
			 cost-benefit analysis with respect to creating a uniform screening process or
			 better streamlining existing screening processes; and
					(E)determine the
			 feasibility of using the Internet to administer screening processes, as well as
			 the costs and benefits of migrating to on online system.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Assistant
			 Secretary shall submit a report to Congress containing the results of the study
			 conducted under subsection (a), together with recommendations—
				(1)to streamline and
			 improve the effectiveness of screening processes used by government needs-based
			 programs; and
				(2)for such
			 legislation or administrative action as the Assistant Secretary determines
			 appropriate.
				(c)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
